Title: Thomas Jefferson to Vine Utley, 21 March 1819
From: Jefferson, Thomas
To: Utley, Vine


          
            
              Sir
              Monticello Mar. 21. 19.
            
            Your letter of Feb. 18. came to hand on the 1st instant; and the request of the history of my physical habits would have puzzled me not a little, had it not been for the model, with which you accompanied it, of Dr Rush’s answer to a similar enquiry. I live so much like other people, that I might refer to ordinary life as the history of my own. like my friend the Doctor, I have lived temperately, eating little animal food, & that, not as an aliment so much as a condiment for the vegetables, which constitute my principal diet. I double however the doctor’s glass and a half of wine, and even treble it with a friend; but halve it’s effect by drinking the weak wines only. the ardent wines I cannot drink, nor do I use ardent spirits in any form. malt liquors & cyder are my table drinks, and my breakfast, like that also of my friend, is of tea & coffee. I have been blest with organs of digestion which accept and concoct, without ever murmuring whatever the palate chuses to  consign to them, and I have not yet lost a tooth by age. I was a hard student until I entered on the business of life, the duties of which leave no idle time to those disposed to fulfill them; & now, retired, and at the age of 76. I am again a hard student. indeed my fondness for reading and study revolts me from the drudgery of letter writing, and a stiff wrist, the consequence of an early dislocation, makes writing both slow and painful. I am not so regular in my sleep as the Doctor says he was, devoting to it from 5. to 8. hours, according as my company or the book I am reading interests me; and I never go to bed without an hour, or half hour’s previous reading of something moral, whereon to ruminate in the intervals of sleep. but whether I retire to bed early or late, I rise with the sun. I use spectacles at night, but not necessarily in the day, unless in reading small print. my hearing is distinct in particular conversation, but confused when several voices cross each other, which unfits me for the society of the table. I have been more fortunate than my friend in the article of health. so free from catarrhs that I have not had one, (in the breast, I mean) on an average of 8. or 10. years thro’ life. I ascribe this exemption partly to the habit of bathing my feet in cold water every morning for 60. years past. a fever of more than 24. hours I have not had above 2. or 3. times in my life. a periodical head ach has afflicted me occasionally, once perhaps in 6. or 8. years, for 2 or 3 weeks at a time, which seems now to have left me; and, except on a late occasion of indisposition, I enjoy good health; too feeble indeed to walk much, but riding without fatigue 6. or 8. miles a day, and sometimes 30. or 40. I may end these egotisms therefore, as I began, by saying that my life has been so much like that of other people, that I might say, with Horace, to every one, ‘Nomine mutato, narratur fabula de te.’ I must not end however without due thanks for the kind sentiments of regard you are so good as to express towards myself; and, with my acknolegements for these, be pleased to accept the assurance of my respect and esteem.
            Th: Jefferson
          
          
            P.S. a great unwillingness to be obtruded on the public notice on any occasion, but especially on one so little worthy of it, induces me to request that this letter may not be permitted to find it’s way into the public papers.
          
        